Case 1:19-cv-10645-DLC Document15 Filed 03/06/20 Page 1 of 1

 

JAMES E, JOHNSON THE CITY CF New YorK Katherine J, Weali
Corporation Counsel Senior Counsel
LAW DEPARTMENT phone 212) 3605

Ax: } 356-3509

100 CHURCH STREET kweall@law.nyc.gov

NEW YORK, N.Y. 10007

     
  

Match 6, 2020

    

®
“eS

Ph

 

HEL

Honorable Denise L. Cote VIA ECF
United States District Court po
Southern District of New York yy “i
500 Pearl Street

New York, New York 10007

 

Re: Mama Jammeh v. City of New York, et al.
19 cv 10645 (DLC)

firearm rin hnernPAEMeNT Te Le
_ resus, edt

 

 

 

Your Honor:

I represent defendants The City of New York, former DOC Commissioner Brann and
C.O. Diedre Marshall in the above-referenced matter. -I1 write with the consent of plaintiff's
counsel, Pamela Roth, Esq., to respectfully request an adjournment of the initial pretrial
conference currently scheduled for March 13, 2020 at 12:30 p.m., as I have an off-site mecting
from 9:45 to 3:30 on that date. This is defendants’ first request for an adjournment of the
conference, and it is not expected to conflict with any other deadlines in this case.

Both parties are available for a conference at any time on Monday, March 16 or Tuesday,
March 17. Counsel for defendants is not available on Thursday, March 19 or Thursday, March

26, due to depositions scheduled for those dates.

Defendants thank the Court for its consideration herein.

Respectfully nen c., RD

Katherine J. Weall
Special Federal Litigation Division

ce: Pamela Roth, Esq.
Attorney for Plaintiff

Law Offices of Pamela S. Roth, Esq. P.C. yz cafirence t6 od)

2747 Coney Island Avenue .
Brooklyn, New York 11235 SS s/f) a/% 2 ae a a go
wae (2 fy

Ye/ae

 
